Citation Nr: 0107624	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits in the calculated amount of $1,826.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 determination of the 
Oakland (VA) Committee on Waivers and Compromises (COWC). 


FINDINGS OF FACT

1.  In July 1999, the San Diego regional office (RO) informed 
the veteran that it had received information demonstrating 
that he had received gambling winnings of $14,015 in 1996.  
The RO stated to the veteran that it was going to refigure 
his entitlement based on the gambling winnings and inform him 
of the amount of overpayment.  

2.  In October 1999, the RO informed the veteran that the 
failure to report the gambling winnings in 1996 had resulted 
in an overpayment in the calculated amount of $1,826.00.

3.  The veteran's request for waiver of recovery of the 
assessed overpayment was denied on the ground that recovery 
of the amount would not be against the principles of equity 
and good conscience.

4. The appellant was at fault in creating the overpayment as 
he was obligated to immediately notify VA of any change in 
his income.

5. The appellant would be unjustly enriched if a waiver of 
recovery of the indebtedness was granted.

6. The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the balance of the indebtedness not previously waived, 
without resulting in excessive financial difficulty, and the 
collection of that indebtedness would not be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits, in the 
calculated amount of $1,826.00, would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(b)); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant evidence has been obtained for determining 
the merits of the veteran's claim and that VA has fulfilled 
its obligation to assist him in the development of the facts 
of his case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA.

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
afforded to submit evidence and argument on the merits of the 
claim on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claim under the new law by the RO would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The law precludes waiver of recovery of an overpayment or 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) Fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302 (West 1991).  The 
Board's review of the record in this case reflects that the 
COWC determined, in Novemer 1999, that the appellant's 
actions did not represent intentional behavior to obtain 
government benefits to which he was not entitled which is 
necessary for a finding of fraud, misrepresentation, or bad 
faith.  The Board concurs with that preliminary finding.  
Therefore, the issue now is whether the evidence establishes 
that recovery of the indebtedness would be against equity and 
good conscience, in which case recovery of that overpayment 
may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 
1.965.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The record reflects that VA furnished the appellant with 
adequate information regarding the conditions for receipt of 
pension benefits, including his responsibilities as a 
recipient.  He was told, on different occasions, to 
immediately report all changes in income.  The veteran's 
failure to notify VA of receipt of $14,015 in gambling 
winnings did lead directly to the creation of the 
overpayment.

As to the element of fault, the Board notes that the veteran 
was informed on several occasions that he was to report all 
income.  He did not choose to report all of his income.  This 
choice led to the creation of the debt.  

As to the balancing of the faults, the Board notes that the 
forms that were sent by the VA specifically provided spaces 
for any annual income, including annual interest and 
dividends, and cash and bank accounts, etc.  

The veteran chose not to provide this information, which 
directly led to the creation of the debt.  The VA had little 
or no fault in the creation of the debt. 

Another significant element for consideration in deciding a 
waiver request is whether or not the recovery of the debt 
from the veteran would result in financial hardship.  In this 
regard, the Board observes that in a Financial Status Report 
signed by the veteran, dated in October 1999, and received in 
November 1999, he reported that he received $863.00 from 
Social Security; $311.00 from VA; and $40.00 in interest for 
a total monthly net income of $1214.00.  Total monthly 
expenses of $1205.00 were also reported, resulting in a 
positive monthly balance of $9.00.  The appellant also 
reported having $297.00 cash in the bank; $15.00 cash on 
hand; and $8,000.00 in stocks and other bonds.  

In a November 1999 statement, the veteran's service 
representative indicated that the veteran was a 75 year old 
WWII veteran who had no dependents.  He further reported that 
the veteran was blind and suffered from atrial fibrillation 
and rheumatic heart disease.  He also noted that the veteran 
had spent six months in the Loma Linda VAMC from  June 1996 
to January 1997.  The representative indicated that to expect 
the veteran's family members to provide for the veteran's 
support over the next two to three years was unreasonable and 
presumptuous.  He further stated that the veteran's meager 
savings were there to provide assistance if needed for long-
term care and to lessen the financial burden for funeral 
costs.  He also noted that reduction in the veteran's current 
monthly income would defeat the purpose of the benefit and 
create undue financial hardship.  

In a January 2000 Financial Status Report, the veteran 
reported that he received $929.00 from Social Security; 
$318.00 from VA; and $10.00 in interest, for a total monthly 
net income of $1257.00.  Total monthly expenses of $1240.00 
were also reported, resulting in a positive monthly balance 
of $17.00.  The appellant also reported having $200.00 cash 
in the bank; $10.00 cash on hand; and $6,000.00 in stocks and 
other bonds.

The Board is unable to conclude that repayment of the 
indebtedness would cause undue hardship.  During the course 
of this appeal, the appellant has continued to make payments 
on all monthly bills and there appears to have been no 
interference with his ability to provide himself with daily 
necessities.  He also currently has $6,000 in stocks and 
bonds.  Based upon this information, the Board is unable to 
conclude that repayment of the debt to the government would 
cause undue hardship to the appellant.  While the Board is 
very sympathetic to the veteran's current health problems, 
there is no evidence that he will be forced to endure a lack 
of food, clothing, warmth, or shelter, or basic necessities 
generally as a result of the collection of the debt.

VA has absorbed a significant loss in paying funds to the 
appellant that were not rightfully due him.  The benefits 
were bestowed upon the veteran based upon the level of income 
that he reported.  The veteran unilaterally chose to not 
report all income.

Recovery of the debt would not defeat the purpose for which 
the benefit was initially given as the veteran was given the 
money based upon his income or lack thereof.  VA pension 
benefits provide a minimum income floor to eligible persons.  
The veteran's income exceeded that minimum floor for the time 
period in question.

Any waiver would ignore the appellant's responsibility in the 
creation of the debt and cause his unjust enrichment.  Based 
upon the veteran currently meeting all his monthly expenses 
and having a small surplus of money as well as having 
$6,000.00 in cash and bonds, failure to make restitution 
would result in unjust enrichment to the debtor.  

The veteran has not asserted, and the record does not show, 
he changed positions to his detriment based upon reliance of 
VA benefits.  He was completely aware that he had to report 
all income received.  When the appellant executed the VA 
Financial Status and Income Verification Reports, he 
certified that he was not in receipt of any other funds.

In conclusion, the Board finds that repayment of the 
veteran's debt to the government would not be against equity 
and good conscience.


ORDER

Entitlement to a waiver of the recovery of the overpayment of 
nonservice-connected pension benefits, in the calculated 
amount of $1,826.00, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

